This matter came before the court on defendants’ motion to affirm the judgment below under Rule 16(g). In compliance with Dawson v. Rhode Island Auditorium, Inc., 104 R. I. 116, 242 A.2d 407 (1968) and Hamrick v. Yellow Cab Co., 111 R. I. 515, 304 A.2d 666 (1973), court reviewed all of the evidence in the same manner and fashion as did the trial justice. Since, after reviewing all of the evidence, this court is of the opinion that the trial justice correctly granted the defendants’ motion for a directed verdict, the motion to affirm the judgment below is granted.